0&1-I5
                                ELECTRONIC RECORD




COA #      01-13-00954-CR                        OFFENSE:       21.1 (Sexual Abuse of Child)

           Raymond Buchanan, Jr. v. The
STYLE:     state of Texas                        COUNTY:        Brazoria

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   300th District Court


DATE: 12/16/2014                 Publish: NO     TCCASE#:       68872




                        IN THE COURT OF CRIMINAL APPEALS



          Raymond Buchanan, Jr. v. The State
STYLE:    of Texas                                   CCA#:                Ot>2>-l5
         APteLLAMT'*^                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      OJUs/^pir                                 SIGNED:                           PC:

JUDGE:                                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD